EXAMINER’S AMENDMENTS AND NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendments
Examiner’s Amendments (“E/As”) to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for these E/As was given in a 9/9/2021 interview with Michael Jespersen, Esq. The application has been amended as follows:
Claims 12, 17, and 20 are cancelled.
In claims 1 and 9, “wherein the regenerable heterogeneous pH buffer agent is a polymer-supported buffer agent” is changed to --wherein the regenerable heterogeneous pH buffer agent is a clay to support ion exchange reaction, or a polymer-supported buffer agent-- .

Election/Restrictions
Claim 1 et seq. is allowable for the reasons detailed below. Claims 9 and 13-15, previously withdrawn from consideration as a result of the 11/18/20 Species Election Requirement (“S/E/R”), requires all the limitations of an allowable claim.  Per MPEP 821.04(a), the S/E/R between Species Ia and Ib, as set forth in the 11/18/20 Office Action, is hereby withdrawn and claims 9 and 13-15 are hereby rejoined and have been fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the S/E/R, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); MPEP 804.01.

Response to Arguments
Applicant's 9/7/21 arguments vis-à-vis prior art and 35 U.S.C. 112 rejections, simply stating that the rejections were addressed by the 9/7/21 claim amendments, have been fully considered and are persuasive in view of the E/As detailed above.  Said rejections are withdrawn.

Allowable Subject Matter
Claims 1-4, 7-9, 13-15, and 19 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claims 1 and 9, the most pertinent prior art of record appears to be Constantz et al., US 2009/0169452 (published 7/2/09) (“’452”), and Zou, US 2011/0268633 (published 11/3/11) as illustrated by Muscat, US 2,117,348 (1938), Kottwitz et al., US 5,798,328 (1998) (“Kottwitz”), Wu et al., US 2006/0247450 (published 11/2/06) (“Wu”), and Yong et al., US 2008/0004449 (published 1/3/08) (“Yong”)1.  The disclosures of said prior art are as detailed in, inter alia, the 6/8/21 Final Rejection.  Independent claims 1 and 9 have been allowed over said prior art because said prior art does not teach or suggest employing, as its regenerable heterogeneous pH buffer agent, a clay buffer agent to support an ion exchange reaction, or a polymer-supported buffer agent, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 


/DANIEL BERNS/ September 9, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
    

    
        1 NOTE: Muscat, Kottwitz, Wu, and Yong were merely cited to show the meaning of “carbonate” to those of ordinary skill in the art, as detailed in the 6/8/21 Final Rejection.